The defendant Albert Earl Rosser was indicted, tried and convicted of the crime of arson and sentenced to imprisonment without limitation of time for a maximum term of twelve years in the penitentiary. From this judgment of conviction, the defendant appeals, assigning numerous errors.
The indictment charges that the defendant, on the 20th day of November, 1937, in Polk county, state of Oregon, did then and there "wilfully, maliciously and *Page 336 
feloniously set fire to and burn, in the night-time, a certain manufactory of another, namely, Salem Box and Manufacturing Company, an Oregon corporation, located near West Salem, in said County and State."
There is no merit in the contention that the indictment is "too vague, indefinite, and uncertain to inform the defendant of the nature and cause of the accusations against him." The indictment is drawn in the language of the statute (§ 14-302, Oregon Code 1930) and is, without doubt, sufficient.
The facts out of which this criminal action arose are, briefly stated, as follows: At the time in question, defendant Rosser was chief executive of the Teamsters' Union in the state of Oregon, which was affiliated with the American Federation of Labor. Rosser maintained his office in the Labor Temple in the city of Portland. He was secretary of Joint Council No. 37, in which delegates from the various local organizations throughout the state were represented. He was also secretary of the local Teamsters' Union No. 162. In July, 1937, defendant caused Albert Norman Banks to go to Salem, Oregon, to act as business agent of Teamsters' Local No. 324, of which Hugh Reynolds, residing at Eugene, Oregon, was secretary. At the time Banks came to Salem, the Salem Box and Manufacturing Company, employing 60 or 70 men, became involved in labor controversies. Soon thereafter a strike was called and the plant picketed by the Building and Trades Council of Salem with which the local Teamsters' Union was affiliated.
Banks testified that he first took up with Rosser in his office at Portland, on November 1, 1937, the labor trouble at the box factory in West Salem, and told him the "only way you would ever deal with Salem *Page 337 
Box Factory would be to burn it down," that Rosser "decided that he would send some men down to do that," and that he (Banks) should pay them for the fire. In this conversation, according to Banks, Rosser told him to "pay them out of your slush fund" and make out checks covering such money expended payable to "organization."
Banks said he had a second conversation with Rosser at Portland concerning the box factory, about November 10, 1937, and the latter told him that "he had been intending to send them, but hadn't done it, but that he would do it right away."
Banks testified to a third conversation with Rosser over the telephone concerning the same subject. This occurred a "day or two * * * shortly before the fellows showed up." In this telephone conversation, Rosser, according to Banks, "again mentioned that he was unable to send those men down, but that he would do it right away."
On the morning of November 15, 1937, Ernest Carson, John Newland, and Cecil Moore — all members of the Teamsters' Union — came to Banks' office in Salem and said "they had been sent down from Portland." Banks, who had never seen these men before, told them that he "had talked to Rosser and that he was going to send the men down," whereupon they said, "Well, call him back and tell him that we are here and that we will take care of it."
Banks and the three men made no definite plans at this time concerning the burning of the mill but Banks said that he would see them on their return from California. Banks paid them $20 in currency due "Slim" Henderson for a "job" done by him in breaking the *Page 338 
window in the Golden Pheasant restaurant in Salem, which they appropriated to their own use.
Moore, Carson, and Newland proceeded to Eugene, Oregon, where it is said they contacted Hugh Reynolds, secretary of the Teamsters' Union. In Eugene, they broke some windows in a non-union barber shop (State v. Reynolds, 160 Or. 445,86 P.2d 413), then drove on to Oakland, California. After a few days in California, they came through Eugene again on the evening of November 18, 1937, and smashed the windows of the barber shop a second time in order to be "sure of doing a good job."
The three men arrived in Salem the next morning (Friday, November 19) and went directly to the office of Al Banks. After talking the situation over, Banks and the three men drove out to West Salem where Banks pointed out the factory to be burned. After another payment of $10 in currency was made to them by Banks, the three men returned to Portland. Shortly after midnight they came back and set fire to the mill which was totally destroyed at a loss of approximately $90,000. Carson, Moore, and Newlands thereupon went back to Portland. In a day or two after the fire, Carson and Newlands came to Salem to see Banks about being further paid for the job. Banks paid them an additional $75 in currency — aggregating $105 for the job — but they were not satisfied. Banks said he told them he would take it up with Rosser and "if he said it was okey to pay them more money, that I would pay them more, but otherwise I didn't feel like I could." Carson and Newland returned to Portland and divided with their co-conspirator in crime, Cecil Moore.
It is well at this juncture to note the particular part that each of these accomplices played in this crime. *Page 339 
Newland poured the gasoline on the lumber in the box factory; Moore lighted the match and ignited the gasoline; and Carson waited in the automobile near the mill in order to drive his associates away from the scene of the crime after the fire had been started. Cecil Moore was a convict from San Quentin who had been sentenced to serve 7 1/2 years for robbery. After being confined for four years, he was paroled to Clarence Adams, "boss" of the Teamsters' Union hiring hall at Portland. Moore joined the Teamsters' Union but was not required to pay any initiation fee or dues. At the time of trial he admitted having pleaded guilty to four felonies and two misdemeanors pertaining to lawless labor activities. Banks paid the men to do the "job" — men who, he says, were sent to him by the defendant Rosser.
Banks was arrested, on the 7th day of February, 1938, for participation in the crime of burning the factory, and shortly after confessed his guilt thereto. He pleaded guilty and was sentenced to serve a term of 12 years in the penitentiary. Moore, Newland, and Carson also confessed and pleaded guilty to the same crime. Hence, in this case there are four self-confessed accomplices — Banks, Moore, Newland, and Carson.
Banks, in his written confession and in his testimony before the grand jury on two occasions, said that Rosser was not implicated in the crime but that it was Clarence Adams who sent the three men to him. In this trial Banks admitted that he lied and perjured himself to save Rosser. It was only after Banks had been sentenced and imprisoned in the penitentiary that he decided, as he says, "to come clean" and tell what he knew about Rosser. Moore, Carson, and Newland all testified that they were not sent to Salem by Rosser to *Page 340 
see Banks and that Rosser had nothing whatever to do with the commission of the crime.
It is believed that the above statement of the case is sufficient to comprehend the legal questions presented on this appeal. It is the theory of the State that Rosser, Banks, Moore, Newland, and Carson were engaged in the execution of the same common design — namely, the burning of the Salem Box Factory in order to compel its owner to unionize the plant. It is not contended by the State that Rosser had any part in actually starting the fire, but that he procured the three men who came to Salem for the purpose of setting fire to the factory. In other words, it was Rosser who was the guiding spirit in this criminal enterprise and the fire in question was merely a part of the common plan of doing violence to employers who would not accede to the demands of the union. The defendant, through his counsel, conceded in the trial in the circuit court and on this appeal that the four accomplices above named participated in the commission of the crime charged in the indictment, but at all times has maintained that he had nothing whatever to do with it.
The motion for a directed verdict presents the vital question as to whether there is any evidence, aside from that of the accomplices, tending to connect the defendant Rosser with the commission of the crime as charged in the indictment. Such motion is in the nature of a demurrer to the evidence. It admits the truth of the evidence as disclosed by the record and every reasonable inference that might be drawn therefrom. When different reasonable inferences can be drawn from the evidence, the question is one exclusively within the province of the jury. It is not the function of the court to substitute its judgment on questions of fact for that *Page 341 
of the jury. Therefore, in considering this assignment of error, the record must be viewed in the light most favorable to the State. We are not to be concerned with the weight of the evidence nor with the conflict of testimony.
Under the common law conviction may be had on the uncorroborated testimony of an accomplice, but such is not the rule in this state as the matter is controlled by statute. Section 13-935, Oregon Code 1930, provides:
"A conviction can not be had upon the testimony of an accomplice, unless he be corroborated by such other evidence as tends to connect the defendant with the commission of the crime, and the corroboration is not sufficient if it merely show the commission of the crime, or the circumstances of the commission."
The above section has been many times considered by this court. (See cases reviewed in State v. Reynolds, supra). We see no need for repetition. The language of the statute is so plain and unambiguous that there has been slight need for construing it. Any difficulty experienced has been not in the statement of the law but rather in its application to a particular factual situation.
It is well settled in this jurisdiction that, when the objection that there is no corroborative evidence tending to connect the defendant with the commission of the crime is made, the legality of the verdict must be tested in the light of the strongest statement of the case against defendant that can reasonably be made from the evidence: State v. Reynolds, supra;State v. Young, 140 Or. 228, 13 P.2d 604; State v.Brazell, 126 Or. 579, 269 P. 884. It is not necessary that the corroborative evidence be direct and positive. It may *Page 342 
be circumstantial in character: State v. Brazell, supra;People v. Mayhew, 150 N.Y. 346, 44 N.E. 971. All the statute requires is that, in addition to the testimony of the accomplice or accomplices, there be some evidence, however slight, tending to connect the defendant with the commission of the crime.
In the light of the above legal principles, we turn to the record to ascertain whether there is any evidence, separate and distinct from that of the accomplices, which, taken by itself, tends to connect the defendant with the commission of the crime.
David Rutz, who is not an accomplice, testified that he was employed by Rosser as business agent and "outside agent" of the Teamsters' Union Local 162 and that he retained such position — working under the direction of Rosser — until February 25, 1938, when he was arrested for a crime of which he was convicted and sentenced to imprisonment in the penitentiary. Rutz further testified that he was in the office of Rosser in Portland, "Sometime the fore-part of December, last year (1937)" when Banks entered saying, "You are after money, too, are you?" Rutz states that Banks added, "I am after money this morning * * *. Those stooges * * * want more money," and that "Al Rosser says, `How much did you pay them?' Banks says, `One hundred five dollars.' Rosser said, `That's enough for the bastards,' * * *. So then Banks said, `Well, I don't know what would be right on it. What you would call enough.' And then Rosser said, `I guess they done a pretty damn good job, didn't they?' And Banks said, `Yes, it was a — it was a hot place. Got so hot it even curled up the railroad tracks.' Then Rosser said * * * `I'll call ClarenceAdams and see what we can do about paying them some more money.' *Page 343 
I asked the question what fire they was talking about. And one or the other of them said, `That box factory fire at Salem. Haven't you been reading the papers?'" (Italics ours.)
In our opinion, this evidence, if believed, clearly connects the defendant Rosser with the crime charged. Rutz' veracity was solely a matter for the consideration of the jury. There are other facts and circumstances to which we might allude as corroborative evidence, but we think the above is sufficient to show that no error was committed in denying a motion for a directed verdict of acquittal. We are unable to agree with counsel for defendant that the testimony of Moore, Carson, and Newland refutes, as a matter of law, the evidence of Banks that Rosser was implicated in the crime charged. All this testimony came from a polluted source and it was for the jury to determine who was telling the truth.
Error is assigned on account of the giving of the following instruction to the jury:
"Aiding and abetting is intentionally giving assistance to the actual perpetrator of the crime before, after, or during its actual commission." (Italics ours.)
Exception was taken to the above instruction by reason of including therein the word "after", since it submitted to the jury the issue as to whether defendant was guilty as an accessory after the fact, whereas he was charged in the indictment with being a principal.
Section 13-724, Oregon Code 1930, abrogates the distinction between an accessory before the fact and a principal by providing that:
"The distinction between an accessory before the fact and a principal, and between principals in the *Page 344 
first and second degree, in cases of felony, is abrogated, and all persons concerned in the commission of a felony, whether they directly commit the act constituting the crime, or aid and abet in its commission, though not present, must hereafter be indicted, tried, and punished as principals, as in the case of a misdemeanor."
The words "aid and abet" as used in the above section abolishing the distinction between an accessory before the fact and a principal, whether they directly commit the act constituting the offense or aid and abet in its commission, though not present, manifestly have reference to some word or act of encouragement or assistance in the commission of the offense, and not to something done after the crime is complete. In other words, an accessory after the fact is not an aider and abettor under the above section of the statute: State v. Jones,115 Iowa 113, 88 N.W. 196. An "aider and abettor" is one who advises, counsels, procures, or encourages another to commit a crime, though not personally present at the time and place of the commission of the offense: State v. Silverman, 148 Or. 296,36 P.2d 342.
Relative to accessories after the fact. Section 14-1003, Oregon Code 1930, provides:
"All persons who, after the commission of any felony, conceal or aid the offender, with knowledge that he has committed a felony, and with intent that he may avoid or escape from arrest, trial, conviction, or punishment, are accessories."
There is no evidence in the record from which it could reasonably be inferred that the defendant was an accessory after the fact. The theory of the State is that he aided and abetted in the commission of the crime by procuring Moore, Newland, and Carson to set fire *Page 345 
to the factory. We think, however, that the error in the instruction by reason of including the word "after" was harmless in view of the charge to the jury in its entirety. Relative to this phase of the case, the court instructed that:
"* * the mere knowledge, acquiescence, silence, or consent, would not justify a conviction. Nor would a mere approval of the act justify a conviction. But there must be a positive act on the part of the defendant in the aid of the commission of the offense. So, in this case, if you find that this defendant did have knowledge that the crime was to be committed, or had been committed; or that he acquiesced in the commission of the same; or that he had knowledge of the same and remained silent; or that he approved of the commission of the crime, either before or after its commission; or that he consented to the same, but did not actually aid and abet in the commission of the crime as I have defined these words for you, you should not convict him."
The above instruction refutes the idea that the jury might have been misled as to whether the defendant could be convicted as an accessory after the fact.
No error was committed in refusing to give the following requested instruction:
"* * In the case at bar, also, the defendant is not accused of having assisted Al N. Banks, John Newland, Ernest Carson, or Cecil Moore, or any of them, to escape arrest or punishment after the arson had been completed. And I instruct you, therefore, that even though you might believe beyond a reasonable doubt that the defendant did render such assistance, still it would be your duty, under the evidence in this case, to find him Not Guilty, because, as I have stated, that is not the offense with which he is charged in this indictment and he cannot be convicted of that offense in this trial." *Page 346 
The above instruction is abstract in that there is no evidence that the defendant acted as an accessory after the fact. It is further erroneous in that it calls for a verdict of not guilty even though it be established that defendant aided and abetted the commission of the crime. This requested instruction invited error instead of clarifying the issues as contended by the defendant.
It is urged that the court erred in refusing to strike the following testimony of Banks, witness for the State, on direct examination:
"* * He (Dave Beck) said he remembered on one occasion, he said, `This is a broad statement to make, but', he said, `I know I am talking to a bunch of men I can trust. I feel sure of it.' He said, `I know of one occasion where that a large sum of money changed hands with two men on the street. No one was any the wiser and this was in a criminal case', and he said, `that no one was any the wiser and that the main witness never showed up for the trial.'"
The above statement, according to Banks, was made by Dave Beck at a meeting of Joint Council 37 in Portland in September or October, 1937, at which time there was under discussion various complaints by members of the union against Rosser on account of inability to ascertain from his books what the money of the union "was spent for." Dave Beck was "International Organizer" of the Teamsters' Union, having control and supervision of such work in eleven states, including Oregon. He was speaking in defense of Rosser's policy of accounting for the expenditure of union funds. Beck further said, according to Banks, "* * in order to be a thriving organization what all you must to do — you had to trust the executors that was in power of the money. Why, there shouldn't be any questions asked." *Page 347 
Rosser was present and it is reasonable to infer that he heard what Beck, his superior officer, had to say about such matter. It is recalled that Banks testified that Rosser instructed him to mark the word "organization" on certain checks where money had been expended in "organization work." Such was the method followed by Banks covering the $105 in currency paid by him to Moore, Carson, and Newland, as shown by checks received in evidence.
It is contended by the defendant that this evidence was highly prejudicial in that it indirectly implicated Rosser in a crime not charged in the indictment. In this statement of Beck, there was no intimation that Rosser had committed any crime. It merely indicated a declaration of policy which tended to support the theory of the State of a common plan, in which defendant participated, to cover up the illegal expenditure of funds. We think the evidence was admissible. What has been said applies equally to the assignments of error in reference to the talk of Bill Blackwell at this meeting when Rosser was present. It all tends to show, if believed, how a few "racketeers" were willing to prostitute the cause of organized labor by resorting to crime and violence: State v. Gillis, 154 Or. 232, 59 P.2d 679.
On direct examination, Cecil Moore, witness for the State, was asked whether Rosser had ever paid him any money and he replied that he had not. For the purpose of refreshing his memory, the witness's attention was directed to a written statement made by him relative to a check in his favor for $50, dated October 5, 1937, and drawn by A.E. Rosser. Moore admitted receiving the check, given as he says for "picket duty", but still insisted that he had not received the money from *Page 348 
Rosser. There is evidence that Jack Estabrook, at the direction of Rosser, paid Moore $50 in cash and took up the check.
Error is assigned because of receiving the check in evidence and in questioning witness concerning payment of money. Moore was a reluctant and unreliable witness. The State had the right to contradict him as above stated: Sec. 9-1909, Oregon Code 1930. It is true that the check, having been issued about six weeks before the fire, had slight bearing on the issues of this case, but it is entitled to go to the jury for what it was worth as tending to show the defendant's association and dealing with the accomplice Moore. There is slight merit in the contention that the check and the questions in reference to it were prejudicial to the rights of the defendant. It is true that the defendant's association and dealing with Moore did not reflect much credit upon him but the moral is obvious.
Defendant assigns error because the bail of the defendant was fixed in the sum of $100,000. No application was made to the trial court to reduce bail until after judgment of conviction, whereupon it was reduced to $25,000. We fail to see wherein the amount of bail required has any bearing upon the question of defendant's guilt.
It is urged that the court erred in denying defendant's motion for the return to him of a large number of documents, letters, and records seized by the officers at the time he was arrested in his office at Portland on February 8, 1938. None of these various papers or documents was offered in evidence excepting the check for $50 drawn by Rosser in favor of Moore. It is contended that defendant was thus deprived of the use of these documents and papers in his defense and that *Page 349 
they were seized in violation of the "statutes and section 9 of Article I of the Constitution of Oregon."
At the time this arrest was made the officers were armed with a warrant. It was a lawful arrest. The seizure of the documents and papers not owned by the defendant was incidental to the arrest. As stated in State v. Laundy, 103 Or. 443,204 P. 958:
"The right of the arresting officer to seize articles of evidentiary value is not confined to the right to search and take property from the person of a prisoner. Stated broadly, the general rule is that the arresting officer may at the time of making the arrest lawfully take articles in the possession or under the control of the prisoner, if they supply evidence of guilt." Citing numerous authorities.
Also see: State v. Walker, 135 Or. 680, 296 P. 850; Keeler v.Myers, 119 Or. 517, 249 P. 637, and cases in note 74 A.L.R. 1388.
Defendant contends that the indictment against him was returned "wholly without authority of law" in that there was not before the grand jury any evidence tending to connect him with the commission of the crime charged therein. We know not from the record before us what evidence was before the grand jury for consideration. No motion was made in the trial court to annul the indictment. The question, therefore, is not here for review. SeeState v. Slim and Wolfe, 141 Or. 174, 17 P.2d 314, and cases therein cited.
It is urged that the Constitutional rights of the defendant have been violated by depriving him of "due process of the law" and "equal protection of the law." In our opinion, there is no merit in this contention.
This record of crime and violence is revolting to every right-thinking and law-abiding citizen. It in no *Page 350 
manner reflects the true purpose and spirit of organized labor, but rather the lawless activities of a few "gangsters" who would prostitute its cause. The defendant has been represented by able counsel and has had a fair and impartial trial. There is no error in the record warranting a reversal.
The judgment of the lower court is affirmed.
LUSK, J., not sitting. *Page 351